In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-2555

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,

                                  v.

M AURICE B ELL,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 08 CR 437—Matthew F. Kennelly, Judge.



    A RGUED D ECEMBER 7, 2009—D ECIDED M ARCH 16, 2010
       P ETITION FOR R EHEARING FILED A PRIL 13, 2010—
                      D ENIED M AY 19, 2010




 Before C UDAHY, W OOD , and E VANS, Circuit Judges.
  P ER C URIAM . The government has filed a petition
for rehearing seeking affirmance of this case on the basis
of application note 4(B) to Guideline Section 1B1.1.
  This application note was not cited by the government
in its briefing of this case, nor did the government cite
any case applying application note 4(B) nor make an
2                                           No. 09-2555

argument based on this application note. Therefore, the
argument has been forfeited and the matter does
not qualify for possible treatment as plain error.
  We express no opinion on the meaning and effect
of application note 4(B) in the present circumstances.
  As no judge of the panel has voted to grant it, the
petition for rehearing is D ENIED.




                        5-19-10